DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang US 2012/0049977.
As per claims 1-2, Chuang discloses in Fig. 5 a band-pass filter (e.g. band pass filter 110) comprising:
as per claim 1, an unbalanced port (e.g. single terminal T1); a first balanced port (e.g. unbalanced terminal T31); a second balanced port (e.g. unbalanced terminal T32); and a first resonator (e.g. series resonator comprising inductor L11, inductor L12, and capacitor C12), a second resonator (e.g. resonator comprising inductor L2 and capacitor C2), and a third resonator (e.g. parallel resonator comprising inductor L3 and capacitor C3) provided between the unbalanced port and the first and second balanced ports in a circuit configuration (The three resonators are provided between the terminals T1 and T31/T32.), wherein the second resonator and the third resonator each are a resonator with both ends open (The defined second and third resonators are not directly connected to ground at ends thereof, thus the resonators necessarily have ends that are , and are adjacent to each other in the circuit configuration and electromagnetically coupled by magnetic coupling as a main coupling (The first and second adjacent resonators are electromagnetically coupled together via coupling K11/K12. The second and third adjacent resonators are electromagnetically coupled together via coupling K2.), and the first resonator is provided closer to the second resonator than to the third resonator in the circuit configuration (The “first” resonator is closer to the “second” resonator than to the “third” resonator in vertical order in circuit configuration between the terminal T1 and terminals T31/T32.), and jump-coupled to the third resonator (The “first” resonator is electromagnetically “jump-coupled” (i.e. coupled to a non-adjacent resonator) to the “third” resonator via coupling K31/K32.); and
as per claim 2, wherein the first resonator is a resonator with one end shorted (A right end (i.e. “one end”) of the “first” resonator, which corresponds to a bottom end of capacitor C12, is shorted to ground.), and provided between the unbalanced port and the second resonator in the circuit configuration (At least inductor L11 of the “first” resonator is electrically connected between the terminal T1 and inductor L2 of the “second” resonator.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang US 2012/0049977 in view of Miyata et al. US 2009/0079516.
As per claim 8, Chuang discloses the band-pass filter according to claim 1, but does not disclose a stack to integrate at least the second and third resonators, the stack including a plurality of stacked dielectric layers, a plurality of stacked conductor layers, and a plurality of through holes.
Miyata et al. exemplarily discloses in Figs. 2-4 a balun 100 formed as a multilayer filter comprising a dielectric stack which comprises inductors and capacitors which are formed as a plurality of dielectric layers and a plurality of conductor layers, where the inductors therein further include a plurality of through holes. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the generic balun filter 110 of Chuang as a specific multilayer balun as exemplary taught by Miyata et al. as being an obvious design consideration with the motivation of obtaining a reduced size filter structure (Paragraph 50 of Miyata et al.). As an obvious consequence of the modification, the combination would have necessarily included a stack to integrate at least the second and third resonators, the stack including a plurality of stacked dielectric layers, a plurality of stacked conductor layers, and a plurality of through holes.
Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843